DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 8/18/2022. Claims 1-7, 9-12, and 14-20 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nohra et al (US 20150116132 A1, hereinafter Nohra).

Consider claim 1, Nohra discloses an equipment tracking system comprising: 
an endpoint structured to be coupled to an outdoor power equipment and including an operation sensor structured to provide operational information indicative of an operational status of the outdoor power equipment, and a
 transmitter structured to wirelessly transmit the operational information (A central control module 22 or slave (S) can be coupled to the engine 18 and can include one or more sensors or monitors to record information related to a status of the power equipment machine and a transceiver to exchange (e.g., send and/or receive) information with a remote device, paragraph 46); and 
a gateway (remote device 32, Fig. 2) including a receiver structured to receive the operational information from the endpoint, and one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors (see Fig. 4), cause the one or more processors to: 
associate the operational information with a timestamp, wherein the timestamp includes a time when the outdoor power equipment turned on, how long the outdoor power equipment was operational, and a time when the outdoor power equipment turned off, record a history of operational information and associated timestamps (For example, the inner-active information can include, but is not limited to, information related to hours of engine operation, oil pressure, fuel level, engine temperature, sensor status, mechanical wear, service reminders, operation trouble shooting guidance, link to service or part suppliers, signature identification unique to each tractor, remote operation/control, remote status check (ON or OFF), time stamping, remote start-up, remote brake, and/or remote power-take-off (PTO) enablement and disablement, paragraph 47), and 
transmit the history to an external device (The smart monitoring system can include one or more power equipment machines 10 (e.g., each associated with a central control module or slave (S)) and a remote device 32 (e.g., associated with a remote control module or master (M). The remote device 32 can also communicate with a primary device 50 (a computer and/or database located at a remote location), paragraph 48; The remote device 32 can be, for example, a hand-held computer, a smart phone, a tablet computing device, a personal digital assistant device, or the like, paragraph 50; In an embodiment where the smart monitoring system 20 can be utilized for fleet management, the central control modules 22 of the one or more power equipment machines 10 can broadcast status information (including inner-active information 21). In some examples, the broadcasting can take place periodically. In other examples, the broadcasting of the information 21 can occur when the remote device 32 is within a certain predefined range of the power equipment machine 10. For example, the status information 21 can include a fleet management property that comprises one or more of hours run, operator code, sensor status, temperature, voltage, oil pressure, location data, and the like for any machine 10 in the fleet or the whole fleet. The remote device 32 can receive the status information 21 and engage in one or more fleet management tasks. For example, the remote device 32 can track the power equipment machine (e.g., based on GPS tracking and/or location data), profile the proximity and path loss of the fleet, time stamp the status information, transmit maintenance schedules for the power equipment machines 10, and distribute information related to fleet activities. The remote device 32 can also communicate the status information and any other information to the primary device 50, paragraph 51).

Consider claim 2, and as applied to claim 1 above, Nohra discloses  further comprising a second endpoint associated with a second outdoor power equipment, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: record a second history associated with the second endpoint, and transmit the second history to the external device (FIG. 2 illustrates a smart monitoring system 20 that can be utilized to monitor the operation of a fleet of power equipment machines 10 in accordance with one embodiment of the present disclosure. The smart monitoring system can include one or more power equipment machines 10 (e.g., each associated with a central control module or slave (S)), paragraph 48).

Consider claim 9, and as applied to claim 1 above, Nohra discloses wherein the gateway further includes a user interface structured to display the history (Upon determining the status information, the controller 33 can render a visualization based on the status information for display on the display 34. For example, the visualization can include location information, proximity information, a time stamp, maintenance information, and/or information about the status of the device related to statuses of a plurality of similar devices in a fleet of devices. The controller can also create one or more logs 37 of the status information. As illustrated, the logs 37 can include log 1-log M. The logs can correspond to different machines, different monitored properties and/or fleet management properties within the status information, information received from the primary device, etc., paragraph 58).

Consider claim 11, Nohra discloses a one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors (see Figs. 3 and 4), cause the one or more processors to:
 identify a type of an outdoor power equipment (the control module 22 of the power equipment machine 10 can store, transmit, and receive inner-active information related to the operations of the power equipment device. For example, the inner-active information can include, but is not limited to.. signature identification unique to each tractor, paragraph 47); 
receive, from an endpoint physically coupled to the outdoor power equipment, operational information indicative of an operational status of the outdoor power equipment and endpoint location information indicative of a location of the outdoor power equipment (A central control module 22 or slave (S) can be coupled to the engine 18 and can include one or more sensors or monitors to record information related to a status of the power equipment machine and a transceiver to exchange (e.g., send and/or receive) information with a remote device, paragraph 46;  For example, the status information 21 can include a fleet management property that comprises one or more of hours run, operator code, sensor status, temperature, voltage, oil pressure, location data, and the like for any machine 10 in the fleet or the whole fleet. The remote device 32 can receive the status information 21, paragraph 51);
associate the operational information and the endpoint location information with a timestamp (For example, the inner-active information can include, but is not limited to, information related to hours of engine operation, oil pressure, fuel level, engine temperature, sensor status, mechanical wear, service reminders, operation trouble shooting guidance, link to service or part suppliers, signature identification unique to each tractor, remote operation/control, remote status check (ON or OFF), time stamping, remote start-up, remote brake, and/or remote power-take-off (PTO) enablement and disablement, paragraph 47);
 record a history of operational information, endpoint location information, and associated timestamps wherein the endpoint location information includes a communication status of the endpoint and the gateway indicating that the endpoint is within a predefined range of the gateway or is not within the predefined range of the gateway (In some examples, the broadcasting can take place periodically. In other examples, the broadcasting of the information 21 can occur when the remote device 32 is within a certain predefined range of the power equipment machine 10, paragraph 51; Upon determining the status information, the controller 33 can render a visualization based on the status information for display on the display 34. For example, the visualization can include location information, proximity information, a time stamp, maintenance information, and/or information about the status of the device related to statuses of a plurality of similar devices in a fleet of devices. The controller can also create one or more logs 37 of the status information. As illustrated, the logs 37 can include log 1-log M. The logs can correspond to different machines, different monitored properties and/or fleet management properties within the status information, information received from the primary device, etc., paragraph 58); 
generate an inventory based on the endpoint location information (For example, the status information 21 can include a fleet management property that comprises one or more of hours run, operator code, sensor status, temperature, voltage, oil pressure, location data, and the like for any machine 10 in the fleet or the whole fleet. The remote device 32 can receive the status information 21 and engage in one or more fleet management tasks. For example, the remote device 32 can track the power equipment machine (e.g., based on GPS tracking and/or location data), profile the proximity and path loss of the fleet, time stamp the status information, transmit maintenance schedules for the power equipment machines 10, and distribute information related to fleet activities, paragraph 51); 
generate a report including the history and the inventory (The remote device 32 can also communicate the status information and any other information to the primary device 50, paragraph 51); and 
transmit the report to an external device (The remote device 32 can also communicate the status information and any other information to the primary device 50, paragraph 51).

Consider claim 14, and as applied to claim 11 above, Nohra discloses wherein the timestamp includes a time when the outdoor power equipment turned on, how long the outdoor power equipment was operational, and a time when the outdoor power equipment turned off (For example, the inner-active information can include, but is not limited to, information related to hours of engine operation, oil pressure, fuel level, engine temperature, sensor status, mechanical wear, service reminders, operation trouble shooting guidance, link to service or part suppliers, signature identification unique to each tractor, remote operation/control, remote status check (ON or OFF), time stamping, remote start-up, remote brake, and/or remote power-take-off (PTO) enablement and disablement, paragraph 47).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra in view of Hoossainy et al (US 20190160646 A1, hereinafter Hoossainy)

	Consider claim 3, and as applied to claim 1 above, Nohra does not expressly disclose wherein the endpoint further includes an endpoint location sensor structured to transmit endpoint location information, wherein the receiver of the gateway is further structured to receive the endpoint location information, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: determine an inventory based on the endpoint location information, and transmit the inventory to the external device.
In the same field of endeavor, Hoossainy discloses wherein the endpoint further includes an endpoint location sensor structured to transmit endpoint location information, wherein the receiver of the gateway is further structured to receive the endpoint location information, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: determine an inventory based on the endpoint location information, and transmit the inventory to the external device (In some embodiments, the wireless beacon transmitter 104 may include a Global Navigation Satellite System (GNSS) receiver (not shown) for determining a location of the wireless beacon transmitter 104, and a signal transmitted by the wireless beacon transmitter 104 to the personal wireless device 114 may indicate a location of the wireless beacon transmitter 104 determined by the GNSS receiver, paragraph 45; the wireless beacon transmitter 104 may transmit a wireless signal 118 and the personal wireless device 114 may receive the wireless signal 118. The signal 118 may include beacon data from the wireless beacon transmitter 104. The beacon data may include one or more of a transmitter identifier, a user identifier, user contact information, timestamp, state of charge of a battery (110, shown in FIG. 10), an object identifier (identifying the power tool 106 or the wireless beacon transmitter 104), a location of the wireless beacon transmitter 104, performance information and/or other status information. In turn, the personal wireless device 114 (a) logs the beacon data locally on a memory of the personal wireless device 114, (b) sends tracking data, based on the beacon data, to the location server 116 for logging (e.g., all or a portion of the beacon data), or (c) both logs the beacon data and sends the tracking data, paragraph 26; Although a single beacon transmitter 104 is illustrated in FIG. 1, in some embodiments, the system 100 includes a plurality of beacon transmitters 104, each used to track a different object or tool…the tracking database 112 stores and updates tracking data for each beacon transmitter 104 in the system 100 based on communications from the one or more personal wireless devices 114).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a location sensor as disclosed in Hoossainy in the system of Nohra in order to more accurately determine the location of the control module.

Consider claim 4, and as applied to claim 3, Nohra discloses wherein the endpoint location information includes a communication status of the endpoint and the gateway indicating that the endpoint is within a predefined range of the gateway or is not within the predefined range of the gateway (In some examples, the broadcasting can take place periodically. In other examples, the broadcasting of the information 21 can occur when the remote device 32 is within a certain predefined range of the power equipment machine 10, paragraph 51).

Consider claim 5, and as applied to claim 3 above, Hoossainy discloses wherein the inventory includes a presence or absence of the endpoint within a range of the gateway (The tracking database 112 also stores a lost/not-lost indication (e.g., a flag) that indicates, based on a value of the indicator, whether the beacon transmitter 104 is considered “lost” or “not lost.”, paragraph 27).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Hoossainy  with the teachings of  Nohra in order to implement community tracking and finding of objects.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra in view of Turon et al (US 20120161958 A1, hereinafter Turon).

Consider claim 6, and as applied to claim 1 above, Nohra does not expressly disclose wherein the gateway further includes a gateway location sensor structured to transmit gateway location information, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: compare the gateway location information to a predetermined boundary, transmit the history when the gateway location information exits the boundary.
In the same field of endeavor, Turon discloses wherein the gateway further includes a gateway location sensor structured to transmit gateway location information, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: compare the gateway location information to a predetermined boundary, transmit the history when the gateway location information exits the boundary (Within the geofence 410, the wireless tracking device 122 does not attempt to communicate with the remote monitoring station 128. Data collected for events while the wireless tracking device 122 remains in the geofence 410 are stored and then transmitted to the remote monitoring station 128 when the wireless tracking device 122 leaves the geofence 410, paragraph 46).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Turon with the teachings of Nohra in order to reduce power consumption and prolong operational time of the gateway.

Consider claim 12, and as applied to claim 11, Nohra discloses wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
 receive, from a gateway communicably coupled to the endpoint, gateway location information indicative of a location of the gateway (the controller 33 can include a global location unit (GLU) 39, paragraph 59).
However, Nohra does not expressly disclose comparing the gateway location information to a predetermined boundary; and transmitting the report when the gateway location information exits the boundary.
In the same field of endeavor, Turon discloses wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
 receive, from a gateway communicably coupled to the endpoint, gateway location information indicative of a location of the gateway (the controller 33 can include a global location unit (GLU) 39, paragraph 59;
compare the gateway location information to a predetermined boundary; and transmit the report when the gateway location information exits the boundary (Within the geofence 410, the wireless tracking device 122 does not attempt to communicate with the remote monitoring station 128. Data collected for events while the wireless tracking device 122 remains in the geofence 410 are stored and then transmitted to the remote monitoring station 128 when the wireless tracking device 122 leaves the geofence 410, paragraph 46).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Turon with the teachings of Nohra in order to reduce power consumption and prolong operational time of the gateway.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nohra in view of Turon, and further in view of Bernier et al (US 20170349058 A1, hereinafter Bernier).

Consider claim 7, and as applied to claim 6 above, the combination of Nohra and Turon does not expressly disclose wherein the boundary is associated with a jobsite.
In the same field of endeavor, Bernier discloses wherein the boundary is associated with a jobsite(predetermined boundary designating the jobsite, paragraph 68).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Bernier with the teachings of Nohra and Turon in order to track equipment used by a crew at a jobsite.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nohra in view of Wenger et al (US 20140070924 A1, hereinafter Wenger).

Consider claim 10, and as applied to claim 1 above, Nohra does not expressly disclose wherein the operation sensor includes a vibrational sensor, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: identify a type of the outdoor power equipment associated with the endpoint, determine a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment, determine an operation state of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes, and transmit the operational state as a part of the history.
In the same field of endeavor, Wenger discloses wherein the operation sensor includes a vibrational sensor (vibration sensor 372, Fig. 3), and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: identify a type of the outdoor power equipment associated with the endpoint (The tool identification module 712 identifies the type of the power tool by comparing the vibration data to predetermined vibration data of a known type of power tool, paragraph 58), determine a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment, determine an operation state of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes (When the power drill is operated under a loaded condition, the vibration data 400 includes a dominant resonant frequency 404 which ranges from about 4 Hz to 8 Hz. At the dominant resonant frequency 404, the power drill has a maximum magnitude 408. The dominant resonant frequency 404 corresponds with a drill bit speed that ranges from 240 rpm to 480 rpm. When the power drill is being operated under a no load condition, then the power drill exhibits a dominant resonant frequency at about 415 Hz which corresponds to 24,900 rpm. In this example embodiment, an unknown power tool can be identified as the power drill when the vibration data of the unknown power tool exhibits a dominant resonant frequency that ranges from about 4 to 8 Hz or is at about 415 Hz, paragraph 49), and transmit the operational state as a part of the history (The transmitter 282 then communicates the total operation duration and the total nonoperation duration to the mobile phone 196 and/or the server 198, paragraph 35; Vibration data generated by the vibration sensor 372 is stored in the memory 384. The controller 352 retrieves the vibration data from the memory 384 and selectively transmits the vibration data via the transmitter 382. The vibration data can be transmitted to the mobile phone 196 or the server 198, paragraph 44).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Wenger with the teachings of Nohra in order to identify a power tool.

Consider claim 15, and as applied to claim 11 above, Nohra does not expressly disclose wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
determine a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment, determine an operation state of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes, and transmit the operational state as a part of the history.
In the same field of endeavor, Wenger discloses wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to:
determine a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment, determine an operation state of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes (When the power drill is operated under a loaded condition, the vibration data 400 includes a dominant resonant frequency 404 which ranges from about 4 Hz to 8 Hz. At the dominant resonant frequency 404, the power drill has a maximum magnitude 408. The dominant resonant frequency 404 corresponds with a drill bit speed that ranges from 240 rpm to 480 rpm. When the power drill is being operated under a no load condition, then the power drill exhibits a dominant resonant frequency at about 415 Hz which corresponds to 24,900 rpm. In this example embodiment, an unknown power tool can be identified as the power drill when the vibration data of the unknown power tool exhibits a dominant resonant frequency that ranges from about 4 to 8 Hz or is at about 415 Hz, paragraph 49), and transmit the operational state as a part of the history (The transmitter 282 then communicates the total operation duration and the total nonoperation duration to the mobile phone 196 and/or the server 198, paragraph 35; Vibration data generated by the vibration sensor 372 is stored in the memory 384. The controller 352 retrieves the vibration data from the memory 384 and selectively transmits the vibration data via the transmitter 382. The vibration data can be transmitted to the mobile phone 196 or the server 198, paragraph 44).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Wenger with the teachings of Nohra in order to identify a power tool.
 
Claims 16 and 18-20 are under 35 U.S.C. 103 as being unpatentable over Nohra in view of Wenger, and further in view of Bernier.

Consider claim 16, Nohra discloses a method comprising: 
installing an endpoint on an outdoor power equipment (A central control module 22 or slave (S) can be coupled to the engine 18 and can include one or more sensors or monitors to record information related to a status of the power equipment machine and a transceiver to exchange (e.g., send and/or receive) information with a remote device, paragraph 46); 
installing a gateway (remote device 32 (e.g., associated with a remote control module or master (M), paragraph 48); 
associating the endpoint with the gateway (Referring now to FIG. 4, illustrated is a remote control module (or master (M)) 49 of a remote device 32. The remote control module 49 can be a master to the slave central control module 22, paragraph 55); 
identifying a type of an outdoor power equipment within the gateway (the control module 22 of the power equipment machine 10 can store, transmit, and receive inner-active information related to the operations of the power equipment device. For example, the inner-active information can include, but is not limited to.. signature identification unique to each tractor, paragraph 47); 
wirelessly communicating, from the endpoint to the gateway (the wireless protocol to communicate with the power equipment machines 10 can be a protocol that transmits data across short distances, such as Bluetooth low energy ("BLE") protocol, which allows for minimal power consumption for both the central control module 22 and remote device 32, paragraph 49), operational information and endpoint location information indicative of a location of the outdoor power equipment (the central control modules 22 of the one or more power equipment machines 10 can broadcast status information…the status information 21 can include a fleet management property that comprises one or more of hours run, operator code, sensor status, temperature, voltage, oil pressure, location data, and the like for any machine 10, paragraph 51); 
associate the operational status and the endpoint location information with a timestamp (For example, the inner-active information can include, but is not limited to, information related to hours of engine operation, oil pressure, fuel level, engine temperature, sensor status, mechanical wear, service reminders, operation trouble shooting guidance, link to service or part suppliers, signature identification unique to each tractor, remote operation/control, remote status check (ON or OFF), time stamping, remote start-up, remote brake, and/or remote power-take-off (PTO) enablement and disablement, paragraph 47); 
record a history of operation status, endpoint location, and associated timestamps (Upon determining the status information, the controller 33 can render a visualization based on the status information for display on the display 34. For example, the visualization can include location information, proximity information, a time stamp, maintenance information, and/or information about the status of the device related to statuses of a plurality of similar devices in a fleet of devices. The controller can also create one or more logs 37 of the status information. As illustrated, the logs 37 can include log 1-log M. The logs can correspond to different machines, different monitored properties and/or fleet management properties within the status information, information received from the primary device, etc., paragraph 58); 
generate an inventory based on the endpoint location information (For example, the status information 21 can include a fleet management property that comprises one or more of hours run, operator code, sensor status, temperature, voltage, oil pressure, location data, and the like for any machine 10 in the fleet or the whole fleet. The remote device 32 can receive the status information 21 and engage in one or more fleet management tasks. For example, the remote device 32 can track the power equipment machine (e.g., based on GPS tracking and/or location data), profile the proximity and path loss of the fleet, time stamp the status information, transmit maintenance schedules for the power equipment machines 10, and distribute information related to fleet activities, paragraph 51);
 	generate a report including the history and the inventory (The remote device 32 can also communicate the status information and any other information to the primary device 50, paragraph 51); and  
transmit the report to an external device (The remote device 32 can also communicate the status information and any other information to the primary device 50, paragraph 51).
However, Nohra does not expressly disclose that the gateway is installed in a vehicle; or 
determining a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment; or
determine an operational status of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes.
In the same field of endeavor, Wenger discloses determining a range of operational vibrational frequencies and magnitudes of the type of the outdoor power equipment; and
determining an operational status of the outdoor power equipment based on the operational information and the determined range of operational vibrational frequencies and magnitudes (When the power drill is operated under a loaded condition, the vibration data 400 includes a dominant resonant frequency 404 which ranges from about 4 Hz to 8 Hz. At the dominant resonant frequency 404, the power drill has a maximum magnitude 408. The dominant resonant frequency 404 corresponds with a drill bit speed that ranges from 240 rpm to 480 rpm. When the power drill is being operated under a no load condition, then the power drill exhibits a dominant resonant frequency at about 415 Hz which corresponds to 24,900 rpm. In this example embodiment, an unknown power tool can be identified as the power drill when the vibration data of the unknown power tool exhibits a dominant resonant frequency that ranges from about 4 to 8 Hz or is at about 415 Hz, paragraph 49).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Wenger with the teachings of Nohra in order to identify a power tool.
Nonetheless, the combination of Nohra and Wenger does not expressly disclose that the gateway is installed in a vehicle.
In the same field of endeavor, Bernier discloses installing gateway in a vehicle (The vehicle 107 communicates with connected unit 102 information such that each connected unit 102 that does not include an energy storage device capable of supporting communication over long distances (e.g., several miles) may transmit communications to the vehicle 107, which then acts as a gateway for communication between the unit 102 and the network 104, paragraph 42)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Bernier with the teachings of Nohra  and Wenger in order to track equipment used by a crew at a jobsite.

Consider claim 18, and as applied to claim 16, Nohra discloses wherein the endpoint location information includes a communication status of the endpoint and the gateway indicating that the endpoint is within a predefined range of the gateway or is not within the predefined range of the gateway (In some examples, the broadcasting can take place periodically. In other examples, the broadcasting of the information 21 can occur when the remote device 32 is within a certain predefined range of the power equipment machine 10, paragraph 51).

Consider claim 19, and as applied to claim 16 above, Nohra discloses
wherein the timestamp includes a time when the outdoor power equipment turned on, how long the outdoor power equipment was operational, and a time when the outdoor power equipment turned off (For example, the inner-active information can include, but is not limited to, information related to hours of engine operation, oil pressure, fuel level, engine temperature, sensor status, mechanical wear, service reminders, operation trouble shooting guidance, link to service or part suppliers, signature identification unique to each tractor, remote operation/control, remote status check (ON or OFF), time stamping, remote start-up, remote brake, and/or remote power-take-off (PTO) enablement and disablement, paragraph 47).

Consider claim 20, and as applied to claim 16 above, Nohra discloses wherein the history includes time that the outdoor power equipment is not operational (Nohra discloses that the controller 33 can include a time stamp unit (or clock) that can add a time to the status information and log and/or display the time stamp with the status information (see paragraph 61) [Thus, from the time stamps, the time that the outdoor power equipment is not operational can be determined.]).

Claim 17 is under 35 U.S.C. 103 as being unpatentable over Nohra in view of Wenger, further in view of Bernier, and further in view of Turon.

Consider claim 17, and as applied to claim 16, Nohra discloses 
 receiving, from the gateway, gateway location information indicative of a location of the gateway (the controller 33 can include a global location unit (GLU) 39, paragraph 59).
However, Nohra does not expressly disclose comparing the gateway location information to a predetermined boundary; and transmitting the report when the gateway location information exits the boundary.
In the same field of endeavor, Turon discloses 
comparing the gateway location information to a predetermined boundary; and transmitting the report when the gateway location information exits the boundary (Within the geofence 410, the wireless tracking device 122 does not attempt to communicate with the remote monitoring station 128. Data collected for events while the wireless tracking device 122 remains in the geofence 410 are stored and then transmitted to the remote monitoring station 128 when the wireless tracking device 122 leaves the geofence 410, paragraph 46).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, combine the teachings of Turon with the teachings of Nohra in order to reduce power consumption and prolong operational time of the gateway.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. With regard to claim 1, Applicant argues: “The list of inner-active information disclosed by Nohra does not include a time when the power equipment machine 10 was turned on, or a time when the power equipment machine was turned on. The broad list of inner-active information includes a generic listing of "time stamping" but the disclosure of Nohra provides no further context as to what is being time stamped. It follows that Nohra fails to disclose, teach, or suggest a timestamp includes a time when the outdoor power equipment turned on, how long the outdoor power equipment was operational, and a time when the outdoor power equipment turned off, as recited by claim 1.”
The Examiner respectfully disagrees.
A person of ordinary skill in the art knows that a time stamp is a digital record of the time of occurrence of a particular event. Nhora discloses a number on events in conjunction with time stamping. A person of ordinary skill in the art would understand that time stamping may be applied to any of the events listed. Furthermore, events listed in Nohra includes storing, transmitting, and receiving information related to hours of engine operation. In order to calculate hours of engine operation it is necessary to keep track of the time when the power equipment is turned on and turned off, i.e. by time stamping when the power equipment is turned on and when is turned off.
With regard to claim 11, Applicant argues: “ Specifically, Nohra fails to show that the central control module 22 records when the power equipment machine 10 is within the predefined range of the remove device 32 or is not within the predefined range of the remote device 32, as required by claim 11. It follows that Nohra fails to disclose, teach, or suggest endpoint location information includes a communication status of the endpoint and a gateway indicating that the endpoint is within a predefined range of the gateway or is not within the predefined range of the gateway, as recited by claim 11.
The Examiner respectfully disagrees because Nohra discloses in paragraph 51 that “the broadcasting of the information 21 can occur when the remote device 32 is within a certain predefined range of the power equipment machine 10”. Thus, when the power equipment machine10 broadcasts the information 21, is because the power equipment machine 10 is within a predetermined range of remote device 32.
 With regard to claim 16, Applicant argues: “Bernier teaches that the vehicle 107 can act as a gateway for communication between the unit 102 and the network 104. But a vehicle 108 acting as a gateway does not explicitly teach that there is a gateway device installed within the vehicle 108, as required by claim 16. In other words, the vehicle 108 relaying communication between the unit 102 and the network 104 does not inherently require that a gateway is installed within the vehicle 108, because this may be accomplished if the vehicle 108 is in communication with both the network 104 and the unit 102 (i.e., without including a separate gateway device). As such, the combination of Nohra, Wenger, and Bernier fails to disclose, teach, or suggest installing a gateway within a vehicle, as recited by claim 16.”
The Examiner respectfully disagrees. Bernier clearly discloses that the vehicle 107 “acts as a gateway” (see paragraph 42). Thus if vehicle 107 is able to perform the functions of a gateway, then vehicle 107 is either a gateway or includes necessary components to act as gateway. Given that vehicle 107 is represented as a pick-up truck, the necessary components have to be installed in the pick-up truck in order to perform the functions of a gateway.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642